THIRD AMENDMENT
TO
MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS
PURCHASE AGREEMENT
 
This THIRD AMENDMENT TO MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS PURCHASE
AGREEMENT (this “Amendment”) is made and effective as of this 9th day of May,
2014, by and between ALAMO GROUP (USA) INC., a Delaware corporation
(“Purchaser”), SPECIALIZED INDUSTRIES LP, a Delaware limited partnership
(“Seller”), and ALAMO GROUP INC., a Delaware corporation (“Parent”).
 
RECITALS
 
A.           Purchaser, Seller and, for purposes of Section 11.17 thereof,
Parent are parties to that certain Membership Interests and Partnership
Interests Purchase Agreement, dated as of February 24, 2014, as amended by that
certain First Amendment to Membership Interests and Partnership Interests
Purchase Agreement dated as of March 3, 2014 and that certain Second Amendment
to Membership Interests and Partnership Interests Purchase Agreement dated April
11, 2014 (as amended, the “Purchase Agreement”), pursuant to which Purchaser has
agreed to purchase from Seller (i) all the Capital Stock of Howard P. Fairfield,
LLC, a Delaware limited liability company, Fond du Lac Investments, LLC, a
Wisconsin limited liability company, Super Products LLC, a Delaware limited
liability company, and Wausau-Everest GP, LLC, a Delaware limited liability
company, and (ii) all the limited partnership interests of Wausau-Everest L.P.,
a Delaware limited partnership. Capitalized terms used but not defined herein
shall have the meanings given to them in the Purchase Agreement.
 
B.           Effective as of the date of this Amendment, Purchaser and Seller
desire to amend the Purchase Agreement as provided for herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the parties contained
in this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties hereto agree as follows:
 
1.   Section 1.1(r).  Effective as of the date of this Amendment, clause (ii)(b)
of Section 1.1(r) (Fundamental Seller Obligations) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows: “(b) any Profits
Interests Payments and Bonus Payments that are not fully paid at or before
Closing or included in the Closing Net Assets.”
 
2.   Sections 1.3(c) and 1.3(d).  Effective as of the date of this Amendment,
Section 1.3(c) and Section 1.3(d) are hereby amended and restated in their
entirety as follows:
 
“(c)   Third, Purchaser shall pay, on behalf of Seller, to the holders of
profits interests in Seller, the amounts set forth on Exhibit B via wire
transfer of immediately available funds (the “Profits Interests Payments”).
 
(d)   Fourth, the Purchaser shall pay to Seller by wire transfer of immediately
available funds to the account designated in writing by Seller to Purchaser an
amount equal to the Closing Purchase Price, minus the Closing Debt Payment,
Escrow Deposit and Profits Interests Payments.”
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   Section 1.4.  Effective as of the date of this Amendment, Section 1.4 of
the Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Closing.  The consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at 10:00 a.m., Central Time, at the offices of
Purchaser on the date that is five (5) Business Days following the termination
of the applicable waiting period under the HSR Act, or at such other time, date
and place as may be mutually agreed upon by the Parties (the “Closing Date”).
The Closing with respect to the transfer of the Transferred Interests shall be
deemed to have occurred and to be effective as between the Parties as of 11:59
p.m. Central Time on the Closing Date (the “Effective Time”).  The Parties
intend and agree that the transactions contemplated herein to be taken by the
Parties at the Closing shall, for all purposes, be deemed to have occurred as of
the Effective Time.”
 
4.   Section 1.5(d).  Effective as of the date of this Amendment, Section 1.5(d)
of the Purchase Agreement is hereby amended and restated in its entirety to read
as follows:
 
“(d)   executed payoff letter in a form reasonably acceptable to the Purchaser,
executed by each Person holding Debt of the Transferred Entities to be repaid at
Closing as reflected on the Closing Financial Certificate and evidence
reasonably satisfactory to the Purchaser that all Encumbrances (other than
Permitted Encumbrances) related to such Debt shall have been released prior or
shall be released simultaneously with or promptly after the Closing; and
executed releases in a form reasonably acceptable to the Purchaser, executed by
each Person receiving a Bonus Payment at or before the Closing;”
 
5.   Section 1.5(q).  Effective as of the date of this Amendment, a new Section
1.5(q) is inserted immediately after Section 1.5(p) of the Purchase Agreement
that reads as follows:
 
“(q)   evidence reasonably satisfactory to the Purchaser that the Bonus Payments
have been paid.”
 
6.   Section 1.6(c).  Effective as of the date of this Amendment, Section 1.6(c)
of the Purchase Agreement is hereby amended and restated in its entirety to read
as follows:
 
“(c)   to the Persons set forth on Exhibit B, payments of the Profits Interests
Payments;”
 
7. Section 1.8.  Effective as of the date of this Amendment, a new Section 1.8
is inserted immediately after Section 1.7 of the Purchase Agreement that reads
as follows:
 
“1.8   Bonus Payments. On or before the Closing Date (and prior to the Effective
Time), one of the Transferred Entities shall make the payments set forth on
Schedule 1.8 hereto (the “Bonus Payments”).  Such Bonus Payments shall be deemed
for all purposes (including, without limitation, for purposes of preparing the
Closing Balance Sheet and the determination of Closing Net Assets) to have been
made prior to the Effective Time.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
8.   Exhibit B.  Effective as of the date of this Amendment, Exhibit B to the
Purchase Agreement is hereby amended, restated and replaced in its entirety with
Exhibit B attached to this Amendment.
 
9.   Schedule 1.5(j).  Effective as of the date of this Amendment, Schedule
1.5(j) to the Purchase Agreement is hereby amended, restated and replaced in its
entirety with Schedule 1.5(j) attached to this Amendment.
 
10.   Schedule 1.8.  Effective as of the date of this Amendment, a new Schedule
1.8 in the form of Schedule 1.8 attached hereto is added to the Purchase
Agreement.
 
11.   Effect of Amendment.  This Amendment shall be deemed incorporated into and
made a part of the Purchase Agreement. The provisions of this Amendment shall
constitute an amendment to the Purchase Agreement, and to the extent that any
term or provision of this Amendment may be deemed expressly inconsistent with
any term or provision in the Purchase Agreement, this Amendment shall govern and
control. Except as expressly stated herein, all of the terms, conditions and
provisions of the Purchase Agreement are hereby ratified and confirmed in all
respects, and the Purchase Agreement is and shall be unchanged and remains in
full force and effect.
 
12.   Severability.  If any provisions of this Amendment are construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
 
13.   Section Headings.  The section headings in this Amendment are used solely
for convenience of reference, do not constitute a part of this Amendment and
shall not affect its interpretation.
 
14.   Governing Law.  This Amendment is a contract made under, and shall be
construed in accordance with and governed by, the internal laws of the State of
Delaware (without regard to any conflicts of law principles).
 
15.   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
thereof, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one counterpart thereof. Signature by PDF and
facsimile shall also bind the parties hereto.
 
[Signature Page Follows]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Third
Amendment to Membership Interests and Partnership Interests Purchase Agreement
as of the day and year first above written.
 
 

 
PURCHASER:
           
ALAMO GROUP (USA) INC.
                 
 
By:
/s/ Robert H. George       Name: Robert H. George       Title: Vice President  



 

 
SELLER:
           
SPECIALIZED INDUSTRIES LP
            By:
Specialized GP, LLC,
its general partner
                 
 
By:
/s/ Eric L. Blum       Name: Eric L. Blum       Title: Chairman  

 
 

 
Acknowledged for the limited purpose of Section
11.17 of the Purchase Agreement:
         
PARENT:
           
ALAMO GROUP INC.
                 
 
By:
/s/ Robert H. George       Name: Robert H. George       Title: Vice President  


 
 

--------------------------------------------------------------------------------